Exhibit 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: THAT, AT&T INC., a Delaware corporation, hereinafter referred to as the “Corporation,” proposes to file with the Securities and Exchange Commission at Washington, D.C., under the provisions of the Securities Act of 1933, as amended, a Registration Statement or Statements on Form S-8 for the sale of additional shares of the Corporation’s Common Stock; NOW, THEREFORE, each of the undersigned hereby constitutes and appoints Wayne Watts, Richard G. Lindner, John J. Stephens, Jonathan P. Klug, or any one of them, all of the City of Dallas and State of Texas, the attorneys for the undersigned and in the undersigned’s name, place and stead, and in the undersigned’s office and capacity in the Corporation, to execute and file a registration statement or statements, and thereafter to execute and file any and all amended registration statements and amended prospectuses or amendments or supplements to any of the foregoing, hereby giving and granting to said attorneys full power and authority to do and perform each and every act and thing whatsoever requisite and necessary to be done in and concerning the premises, as fully to all intents and purposes as the undersigned might or could do if personally present at the doing thereof, hereby ratifying and confirming all that said attorneys may or shall lawfully do, or cause to be done, by virtue hereof. IN WITNESS WHEREOF, each of the undersigned has hereunto set his or her hand the date set forth opposite their name. June 22, 2009 /s/ Randall L. Stephenson Date Randall L. Stephenson Chairman of the Board, Chief Executive Officer and President June 26, 2009 /s/ William F. Aldinger III Date William F. Aldinger III Director June 26, 2009 /s/ Gilbert F. Amelio Date Gilbert F. Amelio Director June 26, 2009 /s/ Reuben V. Anderson Date June 26, 2009 Reuben V. Anderson Director /s/ James H. Blanchard Date James H. Blanchard Director June 26, 2009 /s/ August A. Busch III Date August A. Busch III Director July 29, 2009 /s/ Jaime Chico Prado Date Jaime Chico Prado Director June 26, 2009 /s/ James P. Kelly Date James P. Kelly Director June 26, 2009 /s/ Jon C. Madonna Date Jon C. Madonna Director June 28, 2009 /s/ Lynn M. Martin Date Lynn M. Martin Director June 26, 2009 /s/ John B. McCoy Date John B. McCoy Director June 26, 2009 /s/ Mary S. Metz Date Mary S. Metz Director June 26, 2009 /s/ Joyce M. Roche Date Joyce M. Roche Director June 26, 2009 /s/ Laura D’Andrea Tyson Date Laura D’Andrea Tyson Director June 26, 2009 /s/ Patricia P. Upton Date Patricia P. Upton Director
